Case 1:19-cv-00007-CBA-VMS Document 163 Filed 11/17/20 Page 1 of 2 PageID #: 8682




  November 17, 2020
                                                                            David B. Rivkin, Jr.
                                                                            direct dial: 202.861.1731
                                                                            drivkin@bakerlaw.com
  VIA EMAIL AND ECF

  Gary M. Osen, Esq.
  Osen LLC
  2 University Plaza, Suite 402
  Hackensack, NJ 07601
  Email: gosen@osenlaw.com

  Re:    Bartlett, et al. v. Société Générale de Banque au Liban SAL, et al.,
         Case No. 19-cv-0007 (CBA) (VMS)

  Dear Gary:

  We are counsel to Jammal Trust Bank SAL in the above-referenced action. Pursuant to Rule
  3(D)(i) of Judge Amon’s Individual Motion Practices and Rules, Jammal Trust Bank SAL
  hereby serves the following enclosed papers:

         1. Motion for Substitution of Party, to Intervene, and to Dismiss Based on Subject
            Matter Jurisdiction and International Comity;
         2. First Declaration of Dr. Muhammad Baasiri;
         3. Exhibit A to First Baasiri Declaration (Law 110);
         4. Exhibit B to First Baasiri Declaration (Central Bank Letter);
         5. Second Declaration of Dr. Muhammad Baasiri;
         6. Appendix to Second Baasiri Declaration (Code of Money and Credit).

  Sincerely,

     /s/ David B. Rivkin, Jr.

  David B. Rivkin, Jr.

  Enclosures (6)
Case 1:19-cv-00007-CBA-VMS Document 163 Filed 11/17/20 Page 2 of 2 PageID #: 8683



  Gary M. Osen, Esq.
  November 17, 2020
  Page 2


  cc:   Hon. Carol Bagley Amon (via ECF without attachments)
        All Plaintiffs’ counsel of record (via electronic mail)
        All Defendants’ counsel of record (via electronic mail)
        David D. Lin, counsel for Achraf Safieddine (via electronic mail)
